Citation Nr: 0012343	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left shoulder acromioclavicular (AC) joint separation, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.

This appeal arises from a February 1998 rating decision by 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


REMAND

A preliminary review of the record raises a question as to 
whether all pertinent VA medical records have been associated 
with the claims file and reviewed by the RO.   On the VA Form 
9 (Appeal to Board of Veterans' Appeals) submitted by the 
veteran in March 1998, the veteran indicated that he was 
being treated for his arm at the VA Medical Center (VAMC).  
Also, at the veteran's hearing the Hearing Officer inquired 
about the veteran's treatment and acknowledged that "you've 
got several appointments in between that we're going to have 
to get also."  Transcript at 8.  These VAMC records do not 
appear to be associated with the file.  In this regard, it 
appears that the last VA treatment record is dated in 
November 1997.  

Moreover, the VA examiner wrote in a June 1998 Joints 
examination report that the veteran had undergone distal 
clavicle excision at the VAMC and that it would be helpful to 
have those medical records to ascertain the veteran's 
history.  The examiner stated that he had ordered an 
electromyogram (EMG).  While the record appears to contain 
reports of EMG testing performed in February and April 1998, 
a subsequent EMG is not associated with the file.  It is not 
clear whether the examiner reviewed those reports and for 
some reason found them inadequate, or whether the examiner 
had not reviewed them because the claims file was not made 
available for review.  Further, another VA examiner indicated 
in a June 1998 Peripheral Nerves examination report that 
nerve conduction studies and an EMG might be helpful in 
elucidating whether the veteran has any nerve injury related 
to his service-connected injury.  Again, it is not clear 
whether the examiner reviewed the reports associated with the 
claim file and for some reason found them inadequate, or 
whether the examiner had not reviewed them because the claims 
file was not made available for review.  In any event, the 
record does not indicate that the examiners reviewed either 
the previously completed EMG reports or any subsequently 
performed EMG in order to complete the examination reports.  

The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).   That duty also may include conducting studies, 
tests or examinations recommended by the VA examining 
physician.  See, e.g., Hyder v. Derwinski, 1 Vet. App. 221, 
224-25 (1991).  

Finally, the June 1998 VA examinations and the RO's rating 
decision do not appear to consider whether the veteran 
experiences any additional functional loss due to pain as 
contemplated by 38 C.F.R. §§ 4.40, 4.45 (1999).  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-05 (1995).  In this regard the 
June 1998 joint examination indicates that there was 
tenderness associated with palpation at the trapezius, the 
levator scapulae, the supraspinous, the infraspinous, and 
rhomboids.  The veteran's subclavian joint, clavicle and 
rotator cuff were tender, and the acromion was extremely 
tender.  Under the circumstances of this case the Board is of 
the opinion that a further examination with consideration of 
the DeLuca criteria would be useful to fully assess the 
severity of this disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all treatment 
records relating to the veteran from the 
Indianapolis VAMC from November 1997 to 
the present.  

2.  The veteran should be afforded 
examinations of his left shoulder to 
ascertain the severity and manifestations 
of his disability, if possible by the 
examiners who performed the June 1998 
Joints examination and the June 1998 
Peripheral Nerves examination.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiners 
should be accomplished, and the examiners 
should specifically indicate whether 
additional EMG/NCV studies are necessary.  
The examiners are requested to report 
complaints and clinical findings in 
detail and clinically correlate the 
complaints and clinical findings to a 
diagnosed disorder.  It should be clearly 
indicated whether the veteran has a 
neurological disorder associated with his 
service connected disability.  In 
accordance with DeLuca, the examination 
reports should address any weakened 
movement of the shoulder and arm, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the 
examiners should offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiners are unable to offer an opinion 
as to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1999), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiners for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connections with his current appeal.  No action is required 
of the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




